DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-15 and 17-21 are pending.  Claim 17 is amended herein by an examiner’s amendment.  Claims 1-15 and 17-21 are allowed.  This is a Notice of Allowance.
Terminal Disclaimer
The terminal disclaimers filed on 1/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,371,671 and US App. 16/409,463 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gloekler on 2/15/2022.
Start of the Examiner’s Amendment:

Claim 17. (amended) A method of managing a fluidic sample, the method comprising:
providing the sample management system according to claim 1;
	providing the fluidic sample flowing in the source flow path;
	fluidically coupling the source flow path with a branch off flow path;
	determining in the branch off flow path a value of pressure indicative of an actual value of pressure in the source flow path; and
	branching off a volume of sample fluid from the source flow path into the branch off flow path.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claim(s) 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of the fluidic valve forming a part of the source flow path while being coupled to the volume flow adjustment unit such that a sample of adjustable volume can be taken from the source flow path while the source path continues to flow through the fluid valve, in combination with the other limitations of claim 1.  The closest prior art of record has been discussed in the previous office action.
Claims 2-15 and 17-21 are allowed due their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.